 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDCaron International,Inc.andTextileWorkers UnionofAmerica,AFL-CIO,CLC, Petitioner. Case38-RC-1756January 21, 1976DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn August 26, 1975, the Acting Regional DirectorforRegion 13 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefound appropriate the Petitioner's requested unitconsisting of one of the Employer's three Illinoisplants, rejecting the Employer's contention that theappropriate unit should include all three of theplants. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review of the Acting Re-gional Director's decision together with a supportingbrief,alleging that the Acting Regional Directormade erroneous findings of facts and departed fromprecedent in finding a one-plant unit appropriate.On September 24, 1975, the National Labor Rela-tions Board by telegraphic order granted the requestfor review and stayed the election pending decisionon review. Thereafter, Petitioner filed a brief in sup-port of the Acting Regional Director's Decision andDirection of Election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase and makes the following findings:The Employer is a Delaware corporation engagedin the processing of wool and synthetic fiber andmaintains plants and warehouses in various Statesthroughout the United States. The Petitioner filed apetition for an election in a unit of production andmaintenanceemployees at the Employer's Rochelleplant.'The Employer, however, contended that theRochelle plant was integrated to such an extent withits two other Illinois plants that the petitioned-forunit did not constitute an appropriate unit. Theother two Illinois plants requested by the Employerfor inclusion in the unit are its Mendota facility,which is located 25 miles from Rochelle, and the Or-egon facility, which is located 22 miles from Roc-helle.2iThe Rochelle plant is comprised of five facilities within a half-mile ra-dius and employs approximately 900 employeesIn finding that the employees in the Rochelle planthad a community of interest separate and apart fromthe employees at the Mendota and Oregon plants,the Acting Regional Director relied primarily on thegeographical separation between the plants, and onhis findings that there was a lack of common supervi-sion and a lack of employee interchange. The record,however, does not support the Acting RegionalDirector's findings and we do not agree with his unitdetermination.The record establishes that all three of theEmployer's Illinois plants have a functional integra-tion of plant operations and a centralized manage-ment of labor matters, and the 25-mile radius sepa-rating the plants does not interfere with thisintegration. The facilities in Rochelle comprise theEmployer's main Illinois plant and house the bulk ofits production operations. Rochelle also provides theadministrative services for all three plants. All of theaccounting, purchasing, billing, accounts receivable,telephone switchboard, data processing, sales, pay-roll,mail, and personnel operations are located at theRochelle plant.'The Mendota and Oregon facilities are windingand packaging plants that process material receivedfrom the Rochelle plant and then return those mate-rials to Rochelle for further processing and distribu-tlon.4 In fact, the Mendota and Oregon plants werecreated as extensions of the Rochelle plant only be-cause of a shortage of space at Rochelle, and all ofthe operations performed at Mendota and Oregonare still performed at Rochelle using the same jobskills and identical machines.'The record also establishes a central control of la-bor relations emanating from corporate headquartersinRochelle. The personnel department at Rochelleadministers a personnel policy for all Illinois facili-ties.The wage schedule for employee classificationsis the same for all three plants as are fringe benefits,and seniority is on a companywide basis. Job open-ings above the introductory level are posted at all ofthe plants, and all employees regardless of their planthave equal bidding rights on those jobs.'2The Mendota plant employs approximately 15 people and the Oregonplant employs approximately 130 people.3The ActingRegional Directorfound that Rochelle provided many ofthe same managementservices for other employeefacilities located outsideof Illinois andyet the Employerdid not claimthe only appropriate unitmust includethose additional plants The record,however, establishes thatall of the managementservices provided to theIllinois plants are not provid-ed to plants outside of the State,and the services that are provided areprovidedto a lesserdegree In addition the Illinoisplants have far moreoperationand productionintegration than the plantsoutside ofIllinois4 The Oregonplant doesdistributesome productsdirectly tocustomers,however, all warehousing and shippingwork is performedby distributionemployees(unit employees) at Rochelle.5With the exceptionof the classification of kit-assembler at Oregon, allclassificationsatMendota and Oregonare also utilized at Rochelle6 In the 5 yearssince the opening ofthe Oregon plant and the 3 yearssince the opening ofthe Mendotaplant, there havebeen 13 interplant trans-fers222 NLRB No. 89 CARON INTERNATIONAL,INC.509In addition, employees from Mendota and Oregonare in daily contact with employees from Rochelle.Rochellemaintenanceemployees (unit employees)frequently repair andinstallmachinery and buildparts at the Mendota and Oregon plants, and mainte-nance employees from Mendota and Oregon aretrained by Rochelle personnel both at their ownplants and at Rochelle. Truckdrivers from Rochelleare in daily contact with Mendota and Oregon em-ployees during deliveries and pickups, and job in-structors from Rochelle go to Mendota and Oregonto train employees. Inspectors at Oregon, who areunder the supervision of the quality assurance man-ager at Rochelle, frequently go to Rochelle for meet-ings. Industrial engineers from Rochelle also work atMendota and Oregon, and the safety supervisor atRochelle makes the safety inspections at Mendotaand Oregon.There is also a commonality of supervision at thethree plants. Although the line managers at the vari-ous plants administer day-to-day problems, the per-sonnel department at Rochelle closely reviews all ofthese decisions and establishes and administers anychange in personnel policy or procedure at the threeplants.The personnel department also determinesand administers a hiring procedure common to thethree plants. Personnel department employees atRochelle do the hiring for all the plants.' The Oregonplant manager, however, does do some hiring for en-try-level unskilled positions.Contrary to the assertions made by our dissentingcolleague, the record does not support the Acting Re-gional Director's findings that the three plants lackcommon supervision and meaningful employee inter-change. As noted above, with the exception of somehiring at entry-level unskilled positions by the plantmanager at Oregon, personnel department employ-ees at Rochelle do all of the hiring. They also reviewall day-to-day decisions made by the line managersat the three plants 8 and establish and administer per-sonnel policy and procedure for the plants. Further-more, as detailed above, the centralized control oflabor relations and the extensive operation and prod-uct integration creates a substantial degree of em-ployee interchange at the three plants .97Contrary to the Acting Regional Director's finding that the Employer istraining additional personnel to conduct employee interviews at Mendotaand Oregon exclusive of Rochelle,the record establishes that the employeesin the personnel department are being trained to continue to hire for allthree plants.8 The Mendota plant only employs I leadperson, whose eligibility to votehas been stipulated subject to challenge,and 14 backwmdmg machine oper-atorsAbsent further evidence,there is a rebuttable presumption that theleadperson is a rank-and-file employee and not part of the supervisorystructure and that therefore the supervision at Mendota clearly emanatesfrom RochelleMember Fanning would also have us rely on a1972 Regional Director's decision which found theRochelle plant alone to be an appropriate unit. Wenote that the Petitioner lost that election and no bar-gaining relationship was established, the Mendotaplant has been acquired since that election, and dif-ferences in terms and conditions that existed betweenthe plants in 1972 no longer exist today. Moreover, arequest for review was not sought in the 1972 deci-sion, and we do not consider ourselves bound by thatprevious determination by the Regional Director.On the record as a whole and particularly the factsthat the Illinois plants are within a 25-mile radius,have extensive operation and product integration,have a centralized control of labor relations, have acommonality of supervision, have an interchange ofemployees, share administrative services, and have asimilarity of employee skills and conditions of em-ployment, we find that employees at the Rochelleplant do not have a community of interest sufficient-ly distinct and separate from that of the employees attheMendota and Oregon plants so as to warrant theestablishment of a separate unit as found by the Act-ing Regional Director. We therefore find the follow-ing employees of the Employer constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act;10All production and maintenance employees, in-cluding shipping and receiving clerks, drugroom employees, laboratory employees, job in-structors, and plant clericals employed at theEmployer's Mendota, Oregon, and Rochelle, Il-linois, facilities; but excluding all office clericalemployees, professional employees, dyers, milloutlet clerks, guards and supervisors, as definedin the Act.Accordingly, we shall remand the case to the Re-gional Director in order that he may conduct an elec-tion pursuant to his Decision and Direction of Elec-tion, as modified herein, except that the eligibilitypayroll period therefore shall be that immediatelypreceding the date of this Decision."9Member Penello acknowledgesthe instant case involves a close questionand thatBournsInc,217 NLRB No 3 (1975),cited in Member Fanning'sdissent, involved a similar issue However, he is of the opinionthat mechan-istic formulasshould be avoidedand the factsof every case should beindependentlyscrutinized. In this vein,Member Penello is of the view thatthe case at hand,as distinguished fromBournsInc, supra,involves a higherdegree ofcentralizedcontrol, a higher degree of plant andproduct integra-tion, a higher degree of control overhiring and administration of personnelpolicy, and a trueareawideseniority plan10 In the event Petitionerdoes not wish to proceedto an election in theunit foundappropriateherein, it shall so notifythe RegionalDirector bywritten notice within 7 days of the dateof issuance of this DecisionMore-over,as the unitfound appropriateis broaderthan thatoriginally requestedby the Petitioner,the RegionalDirectorshall determine whether its showingof interest is sufficientbefore proceedingwith the election11[Excelsiorfootnoteomitted from publication 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt ishereby ordered that the petition be and ithereby is, remanded to the Regional Director.MEMBER FANNING,dissenting:The issue here involves the election granted by theActing Regional Director to 900 employees at a sepa-ratelylocatedplantat ' Rochelle, Illinois, theEmployer's corporate headquarters.As my col-leagues seeit,a three-plant unit including facilities 22and 25 miles away, in opposite directions, is aloneappropriate. Thus, they would add an additional 145employees (130 at Oregon and 15 at Mendota, Illi-nois) despite the geographical separation, the lack ofcommon supervision on a day-to-day basis,12 and thelack of any meaningful employee interchange.Thiscasebears considerable similarity toU- Wana-Wash Frocks, Inc.,203 NLRB 174, 175 (1973), whereIdissented from the failure to grant a separate unitto a plant which was the administrative center of theemployer's dress manufacturing business. Movementof machinery and visits from a production managerdictated a majority view that two plants 11 miles12 1 am not prepared to presume that the sole leadperson at a separatelylocated facility is a rank-and-file employee,as my colleagues do with respectto the leadperson at Mendota.away in different directions, and another 39 milesaway, were "part of the fold" so that only a four-plant unit was appropriate. In achieving this result,the significance of area recruiting and supervision bylocal plant managers suffered. In my view, my col-leagues are again unrealistically relying on central-ized administration at the expense of employee bar-gaining rights.Iwould note also that this very unit was foundappropriate in 1972 and no bargaining resulted. In-creasing the size of the unit from one to three plantsis hardly calculated to carry out the Act's purpose tofoster collective bargaining among employees as towhom there is no history of bargaining. In no way doI suggest that the Board is bound by this earlier deci-sion.However, I would point out that a plant unit isone of those named as appropriate in Section 9(b) ofthe statute. I would also ask my colleagues whetherincreasing by one-sixth a clearly appropriate plantunit of 900 employees that is "geographically sepa-rate"-if those words have any meaning at all-serves the basic purpose of the Act.Iwould affirm the Acting Regional Director andgo to election in the production and maintenanceunit at Rochelle, Illinois.1313 1 note that Member Penello recently joined me in reaffirming the sepa-rate appropriateness of a single-plant unit, in fact a division of the employ-er, one of four separate facilities each with a Riverside,California,address.Separate location and"particularly the absence of bargaining history" wereamong the factors emphasizedBourns Inc,217 NLRB No 3 (1975)